Citation Nr: 1413622	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran and his wife testified in a video conference hearing before the undersigned in August 2009.  A transcript of that hearing has been associated with the claims file.

The Veteran appealed the July 2007 rating decision to the Board, which issued a decision denying the claim of service connection in June 2010.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court reversed and vacated the Board's decision, and remanded it to the Board for further action.  The Board in turn remanded the claim to the RO for an examination and opinion.  


FINDINGS OF FACT

The Veteran has a current back disability, as likely as not related to injuries to his back during service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board finds that the Veteran, his wife, sister, and friends are competent and credible to report symptoms and events they witnessed or experienced with their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Their statements are credible as they have been detailed and generally consistent.

First, the Veteran has a current back disability.  Radiographs showed degenerative changes at L2-L3 with decreased disc space and degenerative spurring.  See Prospect Hill Radiology 12/04.  The December 2009 VA examiner diagnosed cervical and lumbar degenerative disc disease, and the October 2012 VA examiner found degenerative disc disease in the thoracolumbar spine.  

Next, the Veteran hurt his back and sought treatment during service.  He had treatment for mid back pain in August 1969 with an impression of mild muscle strain and for back pain and strain in July 1970.  See Service Treatment Records.

The evidence is in relative equipoise as to whether the current back disability is related to the injuries in service.  The Board has sought numerous opinions as to this question.  These have been inadequate, because they have essentially relied on the absence of documented treatment in the years immediately following service and did not fully consider the reports of the Veteran, his friends and family that there had been ongoing back disability following service with treatment beginning in the year following separation from service.  


Resolving reasonable doubt in the Veteran's favor, the elements for service connection for a back disability are established.  The claim is granted.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Service connection for a back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


